Fletcher, Presiding Justice,
concurring.
In adopting the Act, the General Assembly declared that “[t]he protection and preservation of Georgia’s diverse environment is necessary for the maintenance of the public health and welfare and the continued viability of the economy of the state and is a matter of the highest public priority”5 and “[s]tate agencies should conduct their affairs’ with an awareness that they are stewards of the air, land, water, plants, animals, and environmental, historical, and cultural resources.”61 agree with these statements and believe that virtually all Georgians do as well. In order to attain the important goals implicit in the Act’s declaration, however, there must be some check and balance, a reasonable and responsible way to challenge the “stewards’ ” determination of no significant adverse environmental effect. Unfortunately, the Act specifically prohibits any challenge and precludes the reasonable check and balance that appellants seek. Therefore, I am compelled to concur.

 OCGA § 12-16-2 (1).


 OCGA § 12-16-2 (2).